                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MARY E. PRICE                                                     CIVIL ACTION
              Plaintiff, prose
                                                                      NO. 17-5790
                 v.

    COMMONWEALTH CHARTER
    ACADEMY-CYBERSCHOOL
            Defendant

                                                 ORDER

         AND NOW, this 12 th day of September 2019, upon consideration of Defendant's motion

f or summary judgment, [ECF 33], Plaintiff's motion for summary judgment, 1 [ECF 34], and all

documents filed in connection therewith, [ECF 38, 39, 45-47] ,2 it is hereby ORDERED as follows:

         I . Plaintiff's retaliation claim at Count IV is DISMISSED for lack of subject-matter

            jurisdiction;

         2. Plaintiff's motion for summary judgment, [ECF 34], is DENIED;

         3. Defendant' s motion for summary judgment, [ECF 33], is GRANTED; and

         4. Plaintiff's motion to introduce additional evidence, [ECF 34-1 ], is DENIED.



                                                 BY THE COURT:


                                                 Isl Nitza I. Ouinones Aleiandro
                                                 NITZA I. QUINONES ALEJANDRO
                                                 Judge, United States District Court



       The Court is treating Plaintiffs memorandum in support summary judgment on the administrative
and supplemental record , [ECF 34] , as a motion for summary judgment.

2
         These documents include the parties' respective responses to the summary judgment motions, [ECF
3 8, 39], the parties' Court-ordered supplemental briefs concerning Plaintiffs retaliation claim, [ECF 45 ,
46], and Plaintiffs response to Defendant's supplemental brief. [ECF 47).
